Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “knob assembly .. to move laterally from unlocked in a first position to at least partially locked in a second position, and from locked in the second position to at least partially unlocked in the first position” in paragraph six. It is unclear whether (a) the “first position” is “locked” or “partially locked”, and (b) the second position” is “unlocked” or “partially unlocked.” Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is claims 2-11 is/are rejected. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 9,394,732; Ahmad).
As to claim 1, D1 discloses, in Figures 1-4, an arm-receiving door handle and sliding lock system, comprising: 
an arm-receiving door handle assembly (12a, 12b, 20a, 20b), comprising: 
an interior plate (20a) removably connected to at least a portion of an inner surface of a door (D) to receive a limb of a user thereon (user can operate the door without the use of hands; Col.2, L47-51; Since the components are not monolithic and integrally formed as one single piece, the components are removably attached to each other.), and 
an exterior plate (20b) removably connected to at least a portion of an exterior surface of the door (D) (Since the components are not monolithic and integrally formed as one single piece, the components are removably attached to each other.); and 
a sliding lock assembly (24, 28, 36, 50), comprising: 
a knob assembly (26) removably connected to the interior plate (20a) to move laterally from unlocked in a first position to at least partially locked in a second position, and from locked in the second position to at least partially unlocked in the first position (Strike end 32 is attached to one end the bolt 28 and a compression spring is attached to the other end of the bolt 28. Movement of 12a, 12b by the user, laterally moves the strike end 32 to an unlocked first position, and the strike end 32 moves laterally to a locked second position by the spring 50; Col.3, L49-58; Since the components are not monolithic and integrally formed as one single piece, the components are removably attached to each other.),
 a carrier (24) connected to the knob assembly (28), and 
a bolt (28) removably connected within at least a portion of the carrier (24) to move from retracted within the carrier to at least partially extended from the carrier in response to moving the knob assembly toward the second position, and move from extended to at least partially retracted within the carrier in response to moving the knob assembly toward the first position (Strike end 32 is attached to one end the bolt 28 and a compression spring is attached to the other end of the bolt 28. Movement of 12a, 12b by the user, laterally moves the strike end 32 to an unlocked first position, and the strike end 32 moves laterally to a locked second position by the spring 50; Col.3, L49-58; In the unlocked first position, the bolt 28 is partially retracted within the carrier 24; Since the components are not monolithic and integrally formed as one single piece, the components are removably attached to each other.) 

As to claim 6, D1 discloses the arm-receiving door handle and sliding lock system of claim 1, wherein the carrier (24) comprises: a body (body of 24); a lock connecting aperture (Figure 2) disposed on and within at least a portion of a center portion of the body to receive the knob assembly therethrough; 28a first elevated portion disposed on at least a portion of a front portion of the body (Figure 3A); a second elevated portion disposed on at least a portion of the front portion of the body, such that the center portion of the body is recessed with respect to the first elevated portion and the second elevated portion (Figure 3A); and a bolt receiving aperture disposed on and within at least a portion of the body to receive the bolt therein (Figures 2-4).  

Allowable Subject Matter
Claims 1 and 6 are allowed.
Claims 2-5, and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675